Title: To George Washington from Charles Pinckney, 30 September 1792
From: Pinckney, Charles
To: Washington, George



Dear Sir
Charleston [S.C.], September 30th 1792.

I have the honor to enclose you copies of Letters from General Pickens and Colonel Anderson on the subject of Indian Affairs—To me I confess their intelligence is unexpected, for I thought the justice and friendship the United States had treated the Creeks and Cherokees with, had entirely secured their confidence and respect; and that notwithstanding the attempts of the northern and western Indians, the Spaniards, and perhaps the British, the Southern States would have been free from their hostility. To the enclosed Letters I refer you for a full statement

of their situation, and as the opinions of General Pickens and Colonel Anderson on Indian Affairs are much more to be depended upon than any others I must submit to your better judgment the measures necessary to be pursued in this emergency, assuring you that while I continue in office no exertions of mine shall be wanting to carry your directions fully into execution. In answer to that part of Colonel Anderson’s letter which seems to wish my authorizing an expedition immediately into the Indian country, I have said, that having been always determined to make the federal Constitution my guide, and the individual States being very properly restrained from commencing or undertaking a war without the authority of the Union, I should not feel myself by any means justified in sanctioning a measure of that kind, even from its necessity, because however properly it might be done in this case, yet still if a precedent was once established no doubt instances would frequently occur where the Union might be involved in the most serious expenditures of blood and treasure by the unjustifiable or perhaps unprovoked and precipitate measures of interested States or individuals—I informed him I would however immediately submit the intelligence and opinions of General Pickens and himself to you, and I had no doubt but proper measures would be adopted by the general government to support our Citizens and protect their rights—In the interim I have ordered the frontiers of this Country to be put in the best state of defence the situation of the militia will admit, and have sent and mean to send them up such supplies of ammunition as the commanding Officer requires, and have directed Block houses to be built for the protection of the most exposed inhabitants of the frontier—The Regiments of Militia I have ordered to hold themselves in readiness are some of them on, others near, and none of them more than eighty miles distant from the frontier—they consist of about 8000 men altogether, of which I hope a sufficient number may be summoned if they have notice to protect it, as I have desired them to raise a corps of militia horse to each Regiment as soon as possible—I have also requested General Pickens and Colonel Anderson to send me their opinions on the subject and if they concur with me, I shall endeavour to have a deposit of ammunition &c. established in a situation sufficiently near to supply them with ease and at the same time so distant as to be free from surprize—Our upper Counties being covered in some degree by the more distant and

extensive frontier of Georgia and North Carolina I am hopeful the measures I have pursued may be sufficient to protect them until some general system is adopted by the Union with respect to the War which I assure you I am apprehensive will be much more serious than the northern one as the southern States are not numerous, the frontiers extensive and exposed, the scene of action at a great distance from the seat of the federal government and the hostile tribes strong and well supplied with arms and ammunition—Georgia will be the most severe sufferer—for if a general Creek war takes place which from these accounts seems unquestionable, I have very little doubt the greatest part of that Country will soon be overrun by them—I shall write you again in a few days by Mr Barnwell, and remain with the highest respect & attachment—Dear sir, Yours truly

Charles Pinckney

